Citation Nr: 0910315	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  07-32 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for hearing loss 
disability of the right ear.

2.  Entitlement to service connection for hearing loss 
disability of the left ear.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel





INTRODUCTION

The appellant served on active duty in the U.S. Navy from May 
1956 to May 1959.  He served in the U.S. Naval Reserves 
between May 1959 and May 1962, and in the Air Force Reserves 
between September 1973 and September 1997.  The RO reported 
that he had various periods of Active Duty for Training 
(ACDUTRA).  The record shows that the appellant had an 
extended period of ACDUTRA from August 30 to November 28, 
1973.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).

In October 2007, the appellant requested a hearing.  In 
November 2007, VA received his signed withdrawal of the 
hearing request.

This issue of service connection for hearing loss disability 
of the left ear is addressed in the remand portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hearing loss of the right ear is shown following an 
extended period of ACDUTRA from August 30 to November 28, 
1973.

2.  The appellant has a current hearing loss disability of 
the right ear.

3.  Hearing loss disability of the right ear is attributable 
to ACDUTRA from August 30 to November 28, 1973.




CONCLUSION OF LAW

Hearing loss disability of the right ear is attributable to 
ACDUTRA from August 30 to November 28, 1973.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record that (1) is necessary 
to substantiate the claim as to all five elements of the 
service connection claim (including degree of disability and 
effective date of disability (See Dingess/Hartman  v. 
Nicholson, 19 Vet. App. 473 (2006); (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 38 C.F.R. 
§ 3.159(b).  Notice should be provided at the time that VA 
receives a completed or substantially complete application 
for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).at 119 (2004).  This timing requirement applies equally 
to the initial-disability-rating and effective-date elements 
of a service connection claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
February 2007 essentially complied with statutory notice 
requirements as outlined above.  VA notified the appellant of 
the evidence obtained, the evidence VA was responsible for 
obtaining, and the evidence necessary to establish 
entitlement to the benefits sought including the types of 
evidence that would assist in this matter.  Also, notice of 
the disability rating and effective date elements was 
provided at that time.

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  VA obtained 
service treatment records, which have been associated with 
the claims folder.  VA afforded the appellant an opportunity 
to appear for a hearing.  Additionally, VA gave the appellant 
a VA examination and requested a medical opinion on his 
behalf.  The Board notes that the recent VA examination is 
adequate as it reflects a pertinent medical history, review 
of the documented medical history, clinical findings, a 
diagnosis, and a discussion on why the examiner could not 
render an opinion.  The adequacy of this examination has not 
been challenged by either the appellant or his 
representative.

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA 
or by the appellant, and there is no other specific evidence 
to advise him to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).

Accordingly, appellate review may proceed without prejudice 
to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Service Connection

Initially, the Board notes the appellant does not assert that 
his claimed hearing loss disability is a result of combat.  
Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not 
for application in this matter.

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  Service connection basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 C.F.R. § 
3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain disease, such as organic diseases of the nervous 
system, shall be considered to have been incurred in or 
aggravated by service although not otherwise established 
during the period of service if manifested to a compensable 
degree within one year following service in a period of war 
or following peacetime service on or after January 1, 1947.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. 
§§ 3.307(a) (3), 3.309(a).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The absence of in-service evidence of hearing loss is not 
fatal to a claim for hearing loss disability. See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current 
hearing disability (i.e., one meeting the requirements of 
section 3.385, as noted above) and a medically sound basis 
for attributing such disability to service may serve as a 
basis for a grant of service connection for hearing loss.  
See Hensely v. Brown, 5 Vet. App. at 159; 38 U.S.C.A. § 1154 
(West 2002).


In December 2006, VA received an original claim for service 
connection for bilateral hearing loss disability.  Therein, 
the appellant reported that his disability began in 1976.  In 
a June 2007 statement, the appellant more specifically 
reported that hearing loss began around August 1974 during a 
"Ground Abort for no Reticle).  He stated that, at that 
time, he was in the cockpit of a running jet, with engines 
screaming and without ear protection, replacing the "Reticle 
Bulb."  According to the appellant, this repair took about 
20 minutes and damaged his hearing.  The appellant added that 
he flew in the same aircraft the next day for 1.5 hours, and 
that he worked in aircraft maintenance and the flight line.  
The appellant stated that he had "a gradual loss of hearing 
over the years of my career."

With the appellant's statements in mind, the Board has 
conducted a comprehensive review of the appellant's service 
treatment records, to include his Air Force Reserves 
examinations and records of Hearing Conservation Data.

Navy active duty records show that, on service enlistment 
examination dated May 1956, whisper voice hearing was 15/15 
bilaterally.  No audiometric findings were shown.  Service 
separation examination dated May 1959 reflects no hearing or 
audiometric findings.  The summary of defects and diagnoses 
was blank.

Air Force Reserves records are silent for report of hearing 
injury.  Report of Medical Examination dated August 1973 
reflects audiometric findings as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
20
20
LEFT
10
5
25
45
45

On subsequent Report of Medical Examination dated February 
1974 all the pure tone thresholds between 500 and 6000 Hertz 
(Hz) were 15 decibels (db) or less, except the findings were 
30db at 6000 Hz on the right.

Hearing Conservation Data recorded in November 1975 shows 
that all the pure tone thresholds were 25 decibels (db) or 
less at 500 through 6000 Hz, except there was a 40db loss at 
4000 Hz and 50db loss at 6000 on the right, and 50db loss at 
6000 Hz on the left.  Estimate of hearing was described as 
"fair."

Report of Medical Examination dated November 1976 reflects 
audiometric findings as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
10
20
25
LEFT
10
5
5
25
30

Also, there were findings for a 55db loss on the right and 
60db loss on the left at 6000Hz.  On the Report of Medical 
History dated November 1976, certified and signed by the 
appellant as true, the appellant denied hearing loss.

Hearing Conservation Data recorded in October 1977 shows that 
the pure tone thresholds were 25 decibels (db) or less at 500 
through 6000 Hz, except there was a 70db loss at 6000 on the 
right, and a 30db loss at 4000 Hz and 60db loss at 6000 Hz on 
the left.  Estimate of hearing was described as "fair."  
Ear protection was noted as "muffs."

Additional medical examinations and records of Hearing 
Conservation Data show pure tone thresholds, in decibels, as 
follows for the right/left ear:




HERTZ


Date
500
1000
2000
3000
4000
9/1978
10/15
10/15
10/15
30/25
20/20
9/1979
10/10
5/10
15/25
25/40
30/35
9/1980
5/0
5/5
10/10
20/30
20/45
1/1982
10/15
15/10
15/15
30/35
45/50
8/1983
15/5
10/10
20/15
30/40
45/45
8/1987
5/0
5/5
5/5
0/10
15/0
3/1991
20/20
20/20
20/25
40/50
45/50
5/1996
15/15
15/15
15/20
30/40
35/45

On Report of Medical Examination dated May 1996, the summary 
of defects and diagnoses listed high frequency hearing loss.

Reports of Medical History, signed and certified by the 
appellant as true, reflect that he denied hearing loss in 
August 1973, February 1974, July 1974, June 1976, November 
1976, May 1977, September 1978, May 1980, September 1980, 
August 1981, January 1982, and August 1987.

In August 2007, a VA audiological examination was conducted.  
By history, the appellant was exposed to jet aircraft noise 
during Air Force Active Reserve service, and that he was 
exposed jet noise without ear protection during a "ground 
abort" in 1974 or 1975.  He reports having hearing loss 
since that incident.  The appellant also reported that his 
civilian occupation (civil service employee) was as an Air 
Reserve technician.  The examiner noted upon review of the 
pertinent records that the appellant "had normal audiometric 
threshold present through the mid 1970's forward, although 
hearing was normal for VA rating purposes as late as the late 
1970's."  He noted one exception in August 1987 when the 
appellant had normal audiometric thresholds at all 
frequencies.  

The examiner reported that the current pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
25
65
60
LEFT
35
35
50
65
65

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 percent in the left ear.  
The examiner diagnosed bilateral high frequency sensorineural 
hearing loss.  The examiner stated that he could not render 
an opinion and explained that:

From the historical data provided by the veteran 
and also from my review of the claims folder, it 
would appear that the veteran served in the 
active US Air Force Reserve but also had a full 
time civilian occupation also working on jet 
aircraft.  The veteran indicated use of ear 
protection during the years in which he was 
exposed to jet aircraft noise, with one exception 
on 8-29-74.  However, I was unable to locate a 
specific report in the service medical records 
detailing that particular incident, although 
there would be no reason to believe that it did 
not happen.  Unfortunately, there is not a clear 
line of separation present between the veteran's 
Civil Service occupation and his active reserve 
duties, which entailed the same type of work.  In 
any case, I was unable to determine that hearing 
loss was incurred during any specific period of 
active duty service.  Furthermore, the veteran's 
current levels of hearing loss could easily be 
construed as consistent with his current age, and 
the progressive hearing loss incurred over the 
years would easily be construed as presbycusis.  
In any case, it would be difficult, if not 
impossible, to distinguish between military noise 
exposure, and hearing loss related to 
presbycusis."

Analysis:  Right Ear Hearing Loss

The record establishes that the appellant has a current 
hearing loss disability of the right ear for VA purposes.  
See 38 C.F.R. § 3.385.  A hearing loss disability is first 
shown on Reserves examination in 1997.  This issue here turns 
on whether the hearing loss disability is related to service.

As an initial matter, the Board acknowledges that the 
appellant is competent to report hearing loss.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  In this case, the appellant 
reports onset of hearing loss following a "ground abort" 
incident in the 1970's while serving in the U.S. Air Force 
Reserves.  Specifically, he reports exposure to jet aircraft 
noise without ear protection while replacing a bulb in the 
jet's cockpit with the jet engines screaming for an extended 
period of time.  

The Board notes that that the appellant had an extended 
period of ACDUTRA from August 30 to November 28, 1973, and 
that shortly thereafter this duty audiometric testing showed 
hearing loss of the right ear, but not disability as defined 
by VA.  Report of VA examination dated August 2007 reflects 
that the examiner was unable to render a medical opinion as 
to the etiology of the current hearing loss disability.  He 
stated multiple possible causes for the hearing loss, 
including the incident reported by the appellant.

In weighing the evidence of record, the Board concludes that 
the evidence is roughly in equipoise.  Therefore, the 
benefit-of-the-doubt is accorded to the appellant, and 
service connection for hearing loss disability of the right 
ear is granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).


ORDER

Service connection for hearing loss disability of the right 
ear is granted.


REMAND

The appellant's dates of ACDUTRA require verification.  All 
verified dates of ACDUTRA should be recorded in a document 
associated with the claims folder.  Also, ACDUTRA for the 
years 1973, 1974, 1975, 1976, and 1977 should be confirmed.

Accordingly, the claim for hearing loss of the left ear is 
REMANDED for the following action:

1.  The RO should verify all dated of 
ACDUTRA performed by the appellant and 
associate a document with these verified 
dates of service in the claims folder.  
Also, the RO should confirm ACDUTRA for 
the years 1973, 1974, 1975, 1976, and 
1977.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


